Citation Nr: 1025162	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  06-19 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Prior to March 18, 2008, entitlement to an initial rating in 
excess of 10 percent for low back strain with degenerative joint 
disease and disc space narrowing.  
	
2.  From March 18, 2008, entitlement to a staged rating in excess 
of 20 percent for low back strain with degenerative joint disease 
and disc space narrowing.  

3.  Entitlement to an initial rating in excess of 10 percent for 
cervical spine degenerative joint disease.

4.  Entitlement to an initial rating in excess of 10 percent for 
left elbow degenerative joint disease.  

5.  Entitlement to an initial rating in excess of 10 percent for 
right elbow degenerative joint disease.  

6.  Entitlement to service connection for a left wrist disorder, 
to include tenosynovitis and carpal tunnel syndrome.

7.  Entitlement to service connection for a right wrist disorder, 
to include tenosynovitis and carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. M. Gillett


INTRODUCTION

The Veteran served on active duty from November 1979 to January 
2005.

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

In June 2009, the Veteran presented testimony at a Travel Board 
hearing at the RO before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing has been associated with the 
claims folder.

After the certification of the appeal to the Board, in June 2009, 
the Veteran submitted further treatment records, along with a 
statement waiving RO consideration of all procured records.  See 
38 C.F.R. §§ 20.800, 20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required


REMAND

A review of the record discloses a need for further development 
prior to appellate review.

In reviewing the claims file, the Board notes that there are 
outstanding treatment records which have not been incorporated 
with the claims file.  At the June 2009 Board hearing, the 
Veteran testified that he was had been given a back brace by 
examiners at the VA Medical Center at Temple, Texas.  Although 
the claims files contain records from the Temple VAMC, the 
aforementioned records do not contain any notation indicating the 
provision of a back brace for the Veteran.  Moreover, the most 
recent of these records is dated January 2007.  Also, the Veteran 
reported seeking treatment at the Darnall Army Medical Center and 
the Metroplex Hospital.  As part of this remand, the Board 
requests that the most recent records from these facilities be 
procured for inclusion in the claims file.  38 U.S.C.A. § 
5103A(b), (c) (West 2002 & Supp. 2009).  

Also, during the Veteran's September 2004 pre-discharge VA 
medical examination report, the Veteran reported bilateral 
numbness, tingling, and pain in his wrists.  Upon physical 
examination, the examiner could not find any objective 
indications of a wrist disorder.  However, in a March 2006 
private examination record, an examiner diagnosed the Veteran as 
having right de Quervain tenosynovitis, a wrist disorder.  The 
Veteran was not provided with a VA examination to determine if 
his diagnosed wrist disorder was related to service.  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a Veteran's claim for benefits, there are four factors for 
consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the 
elements set forth, the Veteran requires a VA examination is 
required to determine the nature and etiology of the Veteran's 
wrist disorder(s). 

Also, the Board notes that, throughout the record, examiners have 
indicated that the Veteran has developed a neurological disorder, 
often diagnosed as radiculopathy.  Considering these findings, 
the Board finds that the Veteran should be given a neurological 
and orthopedic examination to determine the extent of his current 
low back and cervical spine disorders and any related 
neurological impairment.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); McLendon, supra.  The Board also requests that the 
AMC/RO provide the Veteran with an additional examination to 
determine the current severity of his degenerative joint disease 
of the left and right elbows.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request the Veteran to 
identify the names, addresses, and 
approximate dates for all VA and non-VA 
health care providers who provided treatment 
for his disorders on appeal.  The AMC/RO must 
include the correct authorization and release 
forms to allow for the procurement of such 
records.  The AMC/RO should attempt to 
procure such records, including records from 
the VA Medical Center in Temple, Texas, dated 
from January 2007; the Darnall Army Medical 
Center, dated from June 2009; and the 
Metroplex Hospital in Killeen, Texas, dated 
from June 2009.  

2.  After the above development, the Veteran 
should be afforded a VA examination to 
determine the nature and etiology of his 
claimed bilateral wrist disorders.  The 
claims folder, including the service medical 
records, should be made available to and 
reviewed by the examiner before the 
examination.  The examiner should determine 
if there is a current wrist disability and, 
if so, he or she should offer an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that the 
Veteran's wrist disability is related to 
service or any incident of service.  A 
complete rationale for any opinion expressed 
and conclusion reached should be provided.   

3.  The AMC/RO should also schedule the 
Veteran for a VA orthopedic and neurological 
examination to determine the severity of his 
current low back and cervical spine 
disorders.  The claims folder should be made 
available to and reviewed by the examiner.  
All appropriate tests and studies should be 
conducted including range of motion testing.  
When measuring the Veteran's ranges of motion 
during this VA examination, the examiner 
should comment on whether the Veteran has 
additional functional impairment above and 
beyond any limitation of motion shown, due to 
the extent of his pain or from 
weakness/premature fatigability, 
incoordination, etc., including during times 
when his symptoms are most problematic 
("flare-ups") or during prolonged use.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45 and 
4.59.  

The examiner should also determine whether 
the Veteran has a neurological disorder, 
specifically radiculopathy, due to a back 
disability.  If neurological impairment 
associated with the Veteran's low back 
disability is found, the examiner should 
identify the nerves affected by the disorder 
and determine the degree of impairment of 
these nerves.

A complete rationale for any opinion 
expressed and conclusion reached should be 
provided.

4.  The AMC/RO should also schedule the 
Veteran for a VA orthopedic examination to 
determine the severity of his degenerative 
joint disease of the right and left elbows.  
The claims folder should be made available to 
and reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted including range of motion testing.  
When measuring the Veteran's ranges of motion 
during this VA examination, the examiner 
should comment on whether the Veteran has 
additional functional impairment above and 
beyond any limitation of motion shown, due to 
the extent of his pain or from 
weakness/premature fatigability, 
incoordination, etc., including during times 
when his symptoms are most problematic 
("flare-ups") or during prolonged use.  See 
DeLuca, supra.  

A complete rationale for any opinion 
expressed and conclusion reached should be 
provided.

5.  After completion of the foregoing, the 
AMC/RO should re-adjudicate the claims.  If 
the benefits sought remain denied, the 
Veteran and his representative must be 
furnished an SSOC and be given an opportunity 
to submit written or other argument in 
response before the claims file is returned 
to the Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


